The Prudential Insurance Company of America Pruco Life Insurance Company Pruco Life Insurance Company of New Jersey Supplement dated July 1, 2011 to Prospectuses dated May 1, 2011 for PruLife® Custom Premier Variable Universal Life Contracts PruLife® Custom Premier II Variable Universal Life Contracts MPremierSM Variable Universal Life Contracts VUL ProtectorSM Variable Universal Life Contracts Variable Appreciable Life® Insurance Contracts The following paragraph replaces the last paragraph (second paragraph for MPremierSM Variable Universal Life) in the "Surrender of a Contract" section of your prospectus: Additional requirements exist if you are exchanging your Contract for a new one at another insurance company.Specifically, we require a properly signed assignment to change ownership of your Contract to the new insurer and a request for surrender, signed by an authorized officer of the new insurer.The new insurer should submit these documents directly to Pruco Life by sending them in Good Order to our Service Office.Generally, we will pay your Contract’s cash surrender value to the new insurer within seven days after all the documents required for such a payment are received in Good Order at our Service Office. 1035SUP
